Title: To George Washington from George Augustine Washington, 15–16 April 1792
From: Washington, George Augustine
To: Washington, George



Honor’d Uncle
Mount Vernon April 15[–16]th 1792

I have received Your favor of the 8th and it affords me pleasure that the Canada Gentlemen left Mount Vernon satisfied with their reception, it being my wish that every person coming here may have their curiocity gratified and be convinced of my disposition towards civility—at the time those Gentlemen were here Fanny the Children and myself were well, but have latterly been much afflicted with the head ach and since Friday very severely and pains all over me owing to cold which generally effects

me in this way last night I sufferd a good deel and was unable to leave my bed untill late to day I hope it will pass off tho’ I am at this time very unwell—The weather since I wrote You last has been very disagreeable indeed—the sun has seldom been seen during that time—Rains have been very frequent and often very hard which has occasion’d much interuption to business, plowing particularly which at this season is of great consequence has been almost entirely stoped for a week and the ground is now as wet as it can well be. yesterday the wind got to the north blew brisk and very cold last night there was a smart frost and had the wind lulled entirely there would probably have been a very severe one nothing I believe is killed but every thing appears chilled by it—tomorrow we had fixed on for begining our Corn planting but the interuption of the weather and the state of the ground will prevent it but I do not now expect admiting that the weather should be favorable to begin generally, sooner than the last of the week or the begining of the next.
Spanish brown will I think answer very well for painting the Roof of the Green House and the wings to it for white lead which if the principal paint in forming a slate color is very expensive I think there is in the store half as much Spanish brown as will be wanting for the purpose mentioned and the further quantity that may be required may perhaps be obtained on as good terms in Alexandria as in Philadelphia and Oil also of which a good deel will be wanting but of this I will inform myself the first time I go to Alexandria which will be tomorrow if I am well enough which I at present have little expectation of—if it should appear best to get it from Philadelphia will endeavour to make an estimate of the quantity of Paint and oil that may be required. there is some of the kind of sand You mention but I do not think near enough but more if it is Your desire shall be obtained but it appears to me that in the course of another year or two at most that the North front and the ends of the House must be done over and that it might be best to do the whole at the same time—the East front does not look so white but it has a much better Coat than the No.—speaking of painting reminds me of the dining room which is really not decent and ought to be painted before You come home—the chimney smokes in such a manner that it distroys the room the color is rather a gloomy one but supose on acct of the firniture you would have it of the same.

Mahony is about the Births in the last appartment in the Quarter now the Doors and windows are then to be done to make a finishing Mahonys time expires the 15th of May at which time he goes away. a number of gates both for utility and appearance are wanting—Corn houses at every plantn before the time for housing Corn must be built. there is none at Dogue Run and Muddy hole that at the Ferry is not large enought—the present one at the River Plantn will require much repair—and a new one built.
The body of snow which remain’d upon the Piaza during winter and the frequent rains this spring has roted the roof so entirely as to put it beyond repair—the shingles are so decayed that they break through with the weight of a man except immediately upon the Rafters—there are many large holes in different parts of the Roof—which with the decay of the shingles which induced me to conclude when I was able to examin it that nothing short of an entire new Roof would be wanting but contrary to my expectation the joist Rafters and Cieling appeared quite sound I looked through several parts of the Roof and could discover no decay of any consequence and Green went in between the Roof and Cieling and could discover none and thinks none will be found of much consequence—it is a job that ought not to be delayed for the longer it is the greater difficulty will attend it but shall wait Your directions before I proceed to make preparations for it—Green seems to doubt the practicability of making a tight roof with shingles tho’ I think if it can be done I had as soon trust it to him as any one for he is very capable—Copper or Lead appears to me to be the only secure covering that can be given it either will be very expensive—Green thinks Copper will be the best and cheapest and that he can put it on—Mr Whiting thinks a tight roof may be made of 3 feet shingles showing not more than 6 Inches but Green seems to doubt it—the repairs that this house will require in a very few years will be costly.
Had the winter and Spring but been tolerably favorable the Meadow at the Mill & the Swamp at the Ferry and Frenches would before this time have been in fine order but I have no doubt as I am satisfied You will make allowances for the weather and will recollect the situation You left them in that You will be pleased at the situation You will find them which will be very

pleasing to me—there is yet much work to do in the swamp part of the Ferry and Frenches but do not dispair getg it in order in time for the early Corn—the grounds adjoining will be planted with Common—the whole of the Mill Meadow was designed for the early Corn.
The Wheat at Muddy-hole looks much better than it could be expected indeed very well some parts of No. 3 is thin but looks thriving No. 7 is really except in some spots, very good—the spots which I mentiond in some of the fields to be injured by wet have had no opportunity of recovering there having been so much rain latterly tho I do not think the whole would amount to more than 5 or 6 acres mostly in No. 6 at Frenches and No. 6 at D: Run—The Mill field is very good wheat except a little along the uper part of the post and Rail fence going to Mr Washingtons—You may rest assured that particular care shall be taken to ascertain with certainty the experiment of wheat made in No. 6 at D: Run. I am still of Your opinion and shall not be convinced but by facts that the thickest wheat will not be the most productive—As soon as the ground gets a little drier I will get about planting the honey locusts and there are many things of this kind and some other matters that I wish much to accomplish but the hurry of plantn business and fishing will I fear render it impossible—the weather particularly the last weak has been very unfavorable for Fishing on Saturday I was at the landing about 150,000 herring had then been caught—more I believe than had been caught at any of the other landings—the quantity mention’d are the whole that have been caught.
It is the lot runing from the Gum spring Road up to the Barn which is broke up and sown with Oats & Clover—taken from field No. 5.
I hope the trees and shrubs You sent will the most if not the whole of them live tho they were advanced and many of those which were confind in the Boxes came out in a very tender state but they were plantd on Wednesday and Thursday when the ground was very wet and rainy the whole time which was favorable—if the trees and shrubs succeed the Ovals will I think be very ornamental—the 6 ovals recd nearly 300 of the shrubs which were nearly the whole sent—the Gardner seems to have very little expectation of the cutings succeeding—he says vegitation had advanced entirely too far for grafting.

16th I intended yesterday had I been better to day to have gone to Alexandria but I continue so much indisposed that I am not able my present feelings give me cause to apprehend a billious attack. I shall try abstinence for a few days which perhaps may remove it—it arises from cold which the weather has exposed every one to—I beg that my Aunt and the Children may be assured of my tenderest regard and Mr & Mrs Lear and Mr Dandridge of my good wishes—and that I am with the warmest attachment Your sincerely affectionate Nephew

Go. A. Washington


P.S. The posts around the Circle are the most of them entirely rotten—if they cannot be had in Philadelphia I must endeavour to get the best I can here.

